185 N.J. Super. 182 (1982)
447 A.2d 1343
NEW JERSEY DIVISION OF YOUTH AND FAMILY SERVICES, PLAINTIFF-RESPONDENT, CROSS-APPELLANT,
v.
DIEGO TORRES AND ELIZABETH FEDERICI-TORRES, DEFENDANTS-APPELLANTS, AND RICHARD AND ELIZABETH FEDERICI, PLAINTIFFS, CROSS-RESPONDENTS.
IN THE MATTER OF THE GUARDIANSHIP OF EVELYN MARIE TORRES, A MINOR.
Superior Court of New Jersey, Appellate Division.
Submitted March 16, 1982.
Decided March 25, 1982.
Before Judges MICHELS, McELROY and J.H. COLEMAN.
Stanley C. Van Ness, Public Defender, attorney for appellants (James H. Walzer, Designated Counsel, of counsel and on the letter brief).
Stanley C. Van Ness, Public Defender, attorney for appellant, Elizabeth Torres (Randolph A. Newman, Designated Counsel, on the brief).
Stanley C. Van Ness, Public Defender, attorney for Evelyn Torres, a minor (James H. Klein, Law Guardian, on the letter brief).
Irwin I. Kimmelman, Attorney General of New Jersey, attorney for respondent, cross-appellant (James R. Zazzali, former Attorney General; Erminie L. Conley, Assistant Attorney General, of counsel; John J. Chernoski, Deputy Attorney General, on the brief).
PER CURIAM.
The order dated October 21, 1980 which (1) terminated the parental rights of appellants, (2) committed Evelyn Marie Torres *183 to the guardianship, care and control of the New Jersey Division of Youth and Family Service, and (3) granted physical custody of the said child to her maternal grandparents, Richard and Elizabeth Federici until further proceedings, is affirmed substantially for the reasons expressed by Judge Page in his well-written opinion dated October 2, 1980. Also, see In the Matter of C.W., M.W. and N.F., 183 N.J. Super. 47 (App.Div. 1982).
Affirmed.